                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JOSEPH CATHCART,
                                                  Case No. 2:19-cv-01852-JDW
                Plaintiff

        v.

 JOHN MICALE, et al.

                Defendants


                                           ORDER

       AND NOW, this 18th day of September, 2019, upon consideration of Plaintiff’s Motion

For Reconsideration Or, Alternatively, For Certification Of An Interlocutory Appeal (ECF Nos.

22, 23), it is ORDERED as follows:

       1.      Plaintiff’s Motion for Reconsideration or, Alternatively, for Certification of an

Interlocutory Appeal (ECF No. 23) is DENIED; and

       2.      Plaintiff’s Motion for Reconsideration or, Alternatively, for Certification of an

Interlocutory Appeal (ECF No. 22) is DENIED AS MOOT, having been superseded by the

corrected version.

                                                   BY THE COURT:


                                                   /s/ Joshua D. Wolson
                                                   JOSHUA D. WOLSON, J.
